﻿

ROYAL BANKS OF MISSOURI

13171 Olive Blvd.

St. Louis, Missouri, 63141

 

 

Loan Number: ____________________________

Note Date: October 27, 2017

Principal Amount: $15,000,000.00

Maturity Date: December 27, 2018

 

﻿

PROMISSORY NOTE

(Acquisition Line)

﻿

FOR VALUE RECEIVED, PEAK RESORTS, INC., HIDDEN VALLEY GOLF AND SKI, INC., PAOLI
PEAKS, INC., SNOW CREEK, INC., L.B.O. HOLDING, INC., and SNH DEVELOPMENT, INC.
(all of the Borrowers hereof shall be jointly and severally liable and are
collectively referred to herein as “Borrowers”) hereby promises to pay to the
order of  ROYAL BANKS OF MISSOURI (the “Bank”) at the above address or at such
other place as the Bank may designate in writing, the principal amount set out
above, together with interest thereon at the rate set out below.  Such payments
shall be on the terms set out below. 

﻿

This Note is subject to those terms and conditions set forth in that certain
Credit Facility, Loan and Security Agreement between Borrowers and Bank dated
December 22, 2015, as restated by that certain Restated Credit Facility, Loan
and Security Agreement between Borrowers and Bank dated October 27, 2017 (the
“Loan Agreement”). 

﻿

This Note, along with the Working Line Revolving Note, as defined in the Loan
Agreement, is a refinancing and renewal of that Note dated December 22, 2015, by
Borrowers to the Bank in the amount of $20,000,000 (the “Original Note”) and
shall be secured by all collateral which currently secures the Original
Note.  To the extent any principal amount of this Note shall constitute an
increase in principal from the Original Note, such increase in principal shall
be deemed to be a future advance and shall be secured by all collateral securing
the Original Note as a future advance.  





1

CPAM: 10212011.2

--------------------------------------------------------------------------------

 

﻿

1. THE PURPOSE of this Loan is:  (a) to pay off advances made under the Original
Note evidenced by notes numbered:  (i) 105198-26201 in the principal amount of
$9,654,485.58, plus all interest and other charges due and owing and (ii)
105198-25648 in the principal amount of $2,760,083.33, plus all interest and
other charges due and owing, and (b) to acquire additional ski resorts with
advances limited to purchase price, closing costs, environmental testing, title
costs, legal fees, surveys, and acquisition related studies.  This Note shall be
known as and referred to under the Loan Agreement as the “Acquisition Line
Revolving Note.”  

﻿

2.INTEREST on the unpaid principal balance of this Note shall be calculated
based on the following annual rate:  Prime Rate (as defined in the Loan
Agreement) plus 1.00% per annum (the “Stated Rate”).  Interest will be
calculated based on a year assumed to have 360 days, and then applied to the
actual number of days that any amount is outstanding hereunder.  This method of
interest calculation will result in a higher effective annual interest rate than
the Stated Rate.    Without regard to the foregoing, in no event shall the rate
of interest exceed the maximum amount permitted by applicable law.

﻿

3.PAYMENT Interest only shall be due and payable monthly, in arrears, commencing
thirty (30) days following the date of the advance under the Note and continuing
on the same day of each calendar month thereafter.  The balance of principal and
accrued interest is payable without further notice or demand on the Maturity
Date.  The scheduled payments will not be sufficient to pay the principal amount
of the Note by the Maturity Date and a final balloon payment will be
required.  THE BANK HAS NO OBLIGATION TO RENEW, EXTEND OR REFINANCE THIS NOTE OR
ANY AMOUNTS DUE HEREUNDER. 

﻿

4.THIS NOTE IS MADE PURSUANT TO the Loan Agreement.  

﻿

5.METHOD OF ADVANCE:  The records of the Bank will be conclusive of the amount
of principal and interest outstanding at any time.  This Note represents a line
of credit and is subject to all of the terms herein and in the separate Loan
Agreement.

﻿

6.CALCULATION OF INTEREST; DEFAULT RATE OF INTEREST.  Interest shall continue to
accrue when payments received are not collected funds and until such funds are
collected.  FROM AND AFTER MATURITY OR ANY DEFAULT ON THIS NOTE, REGARDLESS OF
WHETHER THE BANK ACCELERATES PAYMENT OF THIS NOTE,  INTEREST ON THE UNPAID
PRINCIPAL AND INTEREST OF THIS NOTE SHALL, AUTOMATICALLY AND WITHOUT THE NEED
FOR FURTHER NOTICE,  ACCRUE AT



--------------------------------------------------------------------------------

 

AN ANNUAL RATE EQUAL TO 5 PERCENTAGE POINTS OVER THE RATE OF INTEREST THAT WOULD
OTHERWISE THEN BE PAYABLE ON THIS NOTE.

﻿

7.APPLICATION OF PAYMENTS.  The Bank may apply any amounts received from
Borrowers or collateral pursuant to the terms of the Loan Agreement.

﻿

8.INSURANCE:  If this Note is secured by a pledge of real or personal property,
then unless Borrowers provide evidence of insurance as required in the
instrument securing this Note the Bank may purchase insurance at Borrowers’
expense to protect the Bank’s interest in the collateral.  The insurance may,
but need not, protect Borrowers’ interest.  The coverage that the Bank purchases
may not pay any claim that Borrowers make or any claim that is made against
Borrowers in connection with the collateral.  Borrowers may later cancel any
insurance purchased by the Bank, but only after providing evidence that
Borrowers have obtained insurance as required by the mortgage or security
agreement.  If  Bank purchases insurance for the collateral, Borrowers will be
responsible for the costs of that insurance, including the insurance premium,
interest and any other charge that the Bank may impose in connection with the
placement of the insurance. The Bank may, in its sole discretion, add such costs
of such insurance to the balance of this loan and recalculate payments to
reflect such amount, or the Bank may demand payment of such costs in full within
30 days after the Bank gives notice of the placement of such insurance to the
Borrowers.   The costs of the insurance may be more than the cost of insurance
Borrowers may be able to obtain on its own.

﻿

9.DEFAULT.  Borrowers will be in default under this Note and any other Loan
Document, as that term is defined in the Loan Agreement, if there is any default
under the Loan Agreement or any other Loan Document, subject to any cure periods
as set forth therein.

﻿

10.REMEDIES.    Upon the occurrence of any default hereunder the Bank shall have
the remedies set forth in the Loan Agreement. 

﻿

11.LATE CHARGES AND EXPENSES.  Bank will not be required to accept any late
payment, but if Bank does accept a late payment, then the Borrowers shall also
pay, concurrently with the payment of principal and/or interest, a penalty equal
two (2) cents for each whole dollar so overdue, provided such late payment is
made ten (10) calendar days or more after the date such payment is due.

﻿





--------------------------------------------------------------------------------

 

12.APPLICABLE LAWS AND SELECTION OF COURTS.  This Note will be governed by the
internal laws of the state of Missouri without reference to conflict of laws
rules.  Any lawsuits arising under this Note will be brought and prosecuted only
in the state or federal courts having geographic jurisdiction over St. Louis
County, Missouri and each Borrower consents to the sole jurisdiction of such
courts.  Each maker of this Note waives the right to a jury in any litigation
arising under or with respect to this Note.

﻿

13.MODIFICATIONS, RENEWALS, WAIVERS.  Each maker, surety, endorser and guarantor
of this Note hereby agrees that: (i) this Note may be modified or renewed one or
more times and the time for payment of this Note or any renewal note may be
extended without notice to or consent of any person obligated on this Note, at
the sole discretion of the Bank; (ii) the Bank may enforce this Note against
less than all of the persons directly or indirectly obligated hereon without
prejudice to its rights against any other persons; (iii) the Bank is not
obligated to foreclose upon or exhaust any remedies or collateral given for this
Note before proceeding against any person directly or indirectly obligated
hereon; and (iv) presentment, demand for payment, notice of nonpayment, protest,
notice of protest, notice of dishonor and all other notices in connection with
this Note, filing of suit, and diligence in collection, are waived. 

﻿

14.FINANCIAL STATEMENTS; RETURNS.   Borrowers shall deliver those financial
statements, tax returns, and other documents and certifications as required
under the Loan Agreement. 

﻿

15.MISCELLANEOUS.  This Note is binding on the successors, heirs, assigns and
representatives of the parties hereto.  If any applicable law prohibits or
restricts any right, power or remedy of the Bank in this Note, then such rights,
powers and remedies will be limited to those permitted by law, but all other
provisions of this Note will remain in effect.

﻿

16.JURY TRIAL.   EACH BORROWER HEREBY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS AGREEMENT,
ANY OF THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS, THE COLLATERAL, ANY ALLEGED
TORTIOUS CONDUCT BY ONE OR MORE BORROWERS OR LENDER OR WHICH, IN ANY WAY,
DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP BETWEEN
BORROWERS AND BANK.  IN NO EVENT SHALL BANK BE LIABLE FOR LOST PROFITS OR OTHER
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

﻿





--------------------------------------------------------------------------------

 

17.NO OTHER AGREEMENTS:  ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING
PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE
LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE CREDIT
AGREEMENT.  TO PROTECT COMPANY (BORROWERS) AND THE LENDER (BANK) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS THE COMPANY (BORROWERS) AND
THE LENDER (BANK) REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING,
WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US,
EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.



BORROWERS:

Peak Resorts, Inc. Hidden Valley Golf and Ski, Inc.

a Missouri corporationa Missouri corporation

﻿

By: /s/ Christopher J. BubBy: /s/ Christopher J. Bub 

Christopher J. Bub, Vice-PresidentChristopher J. Bub, Vice-President

﻿

Paoli Peaks, Inc. Snow Creek, Inc. 

a Missouri corporationa Missouri corporation

﻿

By: /s/ Christopher J. Bub By: /s/ Christopher J. Bub 

Christopher J. Bub, Vice-PresidentChristopher J. Bub, Vice-President

﻿

L.B.O. Holding, Inc. SNH Development, Inc.  

a Maine corporationa Missouri corporation

﻿

By: /s/ Christopher J. Bub By: /s/ Christopher J. Bub 

Christopher J. Bub, Vice-PresidentChristopher J. Bub, Vice-President



--------------------------------------------------------------------------------